Citation Nr: 0405922	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-18 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Winston-Salem, North Carolina RO.


REMAND

During an October 2003 VA examination, the veteran reported 
that he had been granted disability benefits by the Social 
Security Administration.  The United States Court of Appeals 
for Veterans Claims has made it clear that Social Security 
Administration records are relevant to claims for VA 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski , 
2 Vet. App. 363 (1992).  

Additionally, the Board also points out that during the 
pendency of the veteran's appeal, the diagnostic criteria for 
evaluating mental disorders were revised, effective November 
7, 1996 (see 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The RO 
should consider both the former and the revised rating 
criteria when readjudicating the issue on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.  All records obtained 
should be associated with the claims 
files.

2.  The RO should undertake appropriate 
development to obtain any outstanding 
evidence pertinent to the veteran's 
claim.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence. 

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering any examinations deemed 
necessary.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's service-
connected PTSD, the RO should consider 
the former criteria for the period prior 
to the effective date of the revised 
criteria and the revised criteria from 
the date they became effective.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




